Citation Nr: 0203049	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-05 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of an 
injury to the lumbar spine with sciatic radiculitis and 
arthritis, status-post hemilaminectomy and discectomy at L4-
5, to include as secondary to service-connected lumbosacral 
strain.  

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 due to treatment for a service-connected 
condition requiring convalescence.

3.  Entitlement to an increased evaluation for lumbosacral 
strain, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2002, the veteran failed to appear for a hearing 
before a Member of the Board in Washington, DC.  As the 
record does not contain further indication that the veteran 
or his representative have requested that the hearing be 
rescheduled, the Board deems the veteran's request for a 
Central Office hearing withdrawn.  See 38 C.F.R. § 20.702 
(2001).


FINDINGS OF FACT

1.  In an unappealed September 1993 rating decision, the RO 
confirmed the denial of the appellant's claim for service 
connection for a low back injury with disc disease and 
arthritis on both a direct incurrence basis and as secondary 
to service-connected lumbosacral strain.

2.  Evidence added to the record since the September 1993 RO 
decision is not so significant that it must be considered to 
decide fairly the merits of the appellant's claim of 
entitlement to service connection for a low back injury with 
disc disease and arthritis, to include as secondary to 
service-connected lumbosacral strain.

3.  The November 1999 back surgery was not for the treatment 
of a service-connected condition.

4.  The veteran's service-connected lumbosacral strain is 
manifested by pain and some restricted range of motion in 
forward flexion.

5.  The veteran is currently assigned the maximum schedular 
evaluation for his service-connected lumbosacral strain and 
that disability is not shown to be manifested by exceptional 
or unusual factors such as marked interference with 
employment or frequent periods of hospitalization such as to 
warrant an extraschedular evaluation.


CONCLUSIONS OF LAW

1.  The September 1993 rating decision that denied the 
veteran's claim for service connection for low back injury 
with disc disease and arthritis is final.  38 U.S.C.A. §§ 
5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

2.  New and material evidence to reopen the appellant's claim 
for service connection for low back injury with disc disease 
and arthritis has not been received.  
38 U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.156(a), 20.1103 (2001).

3.  There is no legal merit to the claim of entitlement to a 
temporary total rating due to a period of convalescence 
following surgery in November 1999 for L-5 herniated nucleus 
pulposus.  38 C.F.R. § 4.30 (2001); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 

4.  The veteran is currently assigned the maximum evaluation 
for his service-connected lumbosacral strain, under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5292 and 5295 and an extraschedular evaluation is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001), 38 C.F.R. §§ 3.321(b)(1), 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5292 and 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introduction

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Besides 
eliminating the requirement that a claimant submit evidence 
of a well-grounded claim, it provides that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim.  Specifically, it requires VA to notify the claimant 
and the claimant's representative, if any, of information 
required to substantiate a claim.  The VCAA also provides for 
a broader VA obligation to obtain relevant records and advise 
a claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied. 

With respect to his increased evaluation claim and claim for 
a temporary total evaluation under 38 C.F.R. § 4.30, the 
Board is satisfied that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the duty to assist the veteran 
mandated by the VCAA.  The Board does not know of any 
additional relevant evidence, which is available.  The Board 
also finds that requirements regarding notice, which must be 
provided to the veteran pursuant to the VCAA, have been 
satisfied by the April 2001 statement of the case provided to 
the veteran by the RO.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a))

The Board notes that the provisions of the VCAA do not 
require VA to reopen a claim that has been disallowed except 
when new and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See VCAA of 2000, Pub. L. No. 106- 475, 
114 Stat. 2096 (2000).  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 only if new and material 
evidence is presented or secured since the claim was 
disallowed.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The 
provisions of the VCAA do not require VA to reopen a claim 
which has been finally disallowed except when new and 
material evidence is presented as described in 38 U.S.C.A. § 
5108.  See 38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

I.  New and Material Evidence Claim

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
The Board initially notes that the decision in Hodge v. West, 
155 F.3d 1356 (1998), essentially held that the definition of 
"new and material" evidence provided by 38 C.F.R. § 3.156(a) 
is for application rather than the definition of "new and 
material" evidence enunciated by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171 (1991) (there must be a reasonable possibility 
that the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome).  The 
Board notes, however, that the August 1997 Statement of the 
Case provided the appellant with the appropriate laws and 
regulations pertaining to his claims, including citation to 
38 C.F.R. § 3.156.  The Board therefore concludes that a 
remand of the appellant's case is not warranted.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). New 
evidence will be presumed credible solely for the purpose of 
determining whether the claim has been reopened.  Justus v. 
Principi, 3 Vet. App. 510, at 513 (1992).

In this case, the RO initially denied entitlement to service 
connection for residuals of a low back injury, to include as 
secondary to the service-connected lumbosacral strain in a 
March 1987 rating decision.  The RO continued its denial of 
the veteran's claim in a September 1993 rating decision.  The 
appellant was informed of this denial and his appellate 
rights by letter, but no submissions were received from him 
in the year following the date of notification in September 
1993.  In August 1997, the appellant filed a new application 
for the aforementioned disorder with the Cleveland, Ohio, RO.  
Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is any evidence added to the record 
following the RO's September 1993 rating decision.

Evidence of record at the time of the September 1993 rating 
decision consisted of the veteran's service medical records 
reflecting that in December 1968, the veteran complained of 
low back pain of several weeks duration which was noted to 
have been unrelated to any trauma.  When seen in late 
December 1968, there was no paravertebral muscle spasm or 
tenderness in the lumbar spine on examination.  X-rays of the 
lumbar spine were described as within normal limits.  At that 
time, a diagnosis of chronic low back strain was entered.  A 
January 1969 separation report reflects that the spine was 
normal. 

Also of record at the time of the September 1993 rating 
decision were private and VA medical records, dating from 
1969-1991, reflecting that when examined by VA in August 
1969, a diagnosis of lumbo-sacral sprain was entered by the 
examining physician.  An August 1986 computed tomography scan 
of the lumbar spine from the L2-L5 levels revealed minimal 
bulging at the L4-5 disc spaces, with more on the left side.  
A letter from the veteran's private physician, dated in March 
1987, reflects that the veteran had broken his pelvis, had 
developed severe back pains, and had required a "great 
deal" of medication, physical therapy and medical attention 
after he had suffered an industrial injury in November 1974.  
This report also reflects that the veteran had increasing 
complaints of low back pain which radiated into his legs.  A 
private treatment report, dated in October 1991, reflects 
that the veteran reported having injured his back after he 
had fallen down the steps three days previously.  At that 
time, a diagnosis of lumbosacral spine disc displacement was 
entered. 

Evidence added to the record since the September 1993 rating 
decision includes VA and private medical records, dating from 
1997-2000, reflects that in August 1997, the veteran 
underwent a left hemilaminectomy with discectomy at L4-5 for 
a herniated nucleus pulposus at L4-5.  In November 1999, the 
veteran underwent a microdissection and a left L4-5 
hemilaminotomy, foraminotomy, fasciectectomy and nerve root 
decompression for a recurrent herniated nucleus pulposus at 
L4-5.  These reports also reflect that the veteran continued 
to complain of low back pain that radiated into his entire 
left leg which was associated with numbness of both feet.  
However, these records do not suggest that the low back 
injury with degenerative disc disease and arthritis is 
etiologically related to service, to include as secondary to 
the service-connected lumbosacral strain.  There is also no 
evidence of arthritis to a compensable degree within a year 
of the veteran's discharge from service.  

In light of the foregoing, the medical evidence added to the 
record is cumulative in nature and is not so significant by 
itself or in the context of the evidence previously of record 
that it must be considered to fairly decide the merits of the 
claim.  It is not new and material.  The statements and 
testimony of the veteran added to the record are to the 
effect that his low back injury with degenerative disc 
disease and arthritis is secondary to his service-connected 
lumbosacral strain.  However, the veteran is not competent to 
provide evidence requiring medical expertise.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, his 
statements are not so significant that they must be 
considered to fairly decide the merits of the claim.

The Board notes the appellant's representative's argument 
that the RO has not considered the Court's holding in Allen 
v. Brown, 7 Vet. App. 439, 448-50 (1995) (when aggravation of 
a veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to 
aggravation) in their determination that new and material 
evidence has not been submitted to reopen the claim for 
service connection for residuals of an injury to the lumbar 
spine with degenerative disc disease with arthritis, to 
include as secondary to service-connected lumbosacral strain.  
The Board observes, however, that reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim exempt from the requirement that new and material 
evidence be submitted.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Moreover, VA's failure to expressly consider and 
apply an extant statutory or regulatory provision in a prior 
adjudication is insufficient in and of itself to warrant 
reopening of a prior final decision. VAOPGCPREC 38-97 (1997).

Accordingly, the Board concludes that the appellant has not 
submitted evidence sufficient to reopen the previously denied 
claim for service connection for residuals of an injury to 
the lumbar spine with degenerative joint disease and 
arthritis, to include as secondary to service-connected 
lumbosacral sprain. 

II.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 due to treatment for a service-connected 
disorder requiring convalescence.  

The veteran has requested a temporary total evaluation for a 
period of convalescence required by a back surgery which was 
performed in November 1999 at a private medical facility. 

VA's Schedule for Rating Disabilities provides for assignment 
of a total (100 percent) disability rating, without regard to 
other provisions of the rating schedule, when it is 
established by a hospital discharge or outpatient release 
report that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence.  See 38 C.F.R. § 4.30 (2001).

In a September 1969 rating decision, the RO granted service 
connection for chronic lumbosacral sprain.  Service medical 
records reflect that in December 1968, the veteran complained 
of low back pain of several weeks duration which was noted to 
have been unrelated to any trauma.  When seen in late 
December 1968, there was no paravertebral muscle spasm or 
tenderness in the lumbar spine on examination.  X-rays of the 
lumbar spine were described as within normal limits.  The 
diagnosis at that time was chronic low back strain.  A 
January 1969 separation examination report reflects that the 
veteran's spine was normal.  

During an orthopedic examination, conducted in August 1969, 
several months after the veteran's discharge from service, a 
diagnosis of lumbosacral sprain was recorded by the examining 
physician.  A letter from the veteran's longstanding personal 
physician in March 1987 advised that the veteran had broken 
his pelvis and developed severe back pains at that time, and 
that he had required "a great deal" of medication, physical 
therapy and medical attention, after he had suffered an 
industrial injury in November 1974.  An unappealed rating 
decision in March 1987 denied the veteran's claim for service 
connection for an injury to the lumbar spine with residuals 
of sciatic radiculitis and arthritis.

In May 1993, the veteran filed a claim for an increased 
rating for his service-connected lumbosacral condition.  This 
claim came before the Board on appeal, and in an October 1997 
decision the Board determined, in pertinent part, that the 
veteran's service-connected low back disability was 
manifested by restriction of movement, approximating severe 
limitation of motion, and pain.  In making this finding, the 
Board noted the veteran's post-service injury in 1974 (and a 
later injury in September 1991).  The Board attributed 
limitation of motion to the veteran's service-connected 
lumbosacral strain, manifested by muscle spasm and pain. 
Accordingly, it granted the veteran's request for an 
increased rating, but specifically noted that the veteran was 
not service-connected for any neurological disability, and 
that the only diagnostic codes potentially applicable to the 
veteran's service connected condition were 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (i.e., limitation of motion of 
the lumbar spine and lumbosacral strain, respectively).

The medical records submitted by the veteran indicated 
unambiguously that in November 1999, he underwent a 
microdissection, a left L4-5 hemilaminotomy, foraminotomy, 
fasciectomy and nerve root decompression, to alleviate a 
recurrent left L4-5 herniated nucleus pulposus and post 
laminectomy syndrome.  As noted above, the veteran's grant of 
service connection extends only to lumbosacral strain and its 
residual effect on motion of the spine.  There is nothing 
which relates the veteran's service-connected condition to 
the L4-5 herniated nucleus pulposus which was surgically 
treated in November 1999, and no indication whatsoever of a 
connection between the veteran's service-connected 
lumbosacral strain and any residuals of an injury to the low 
back.  As noted above, service connection has not been 
established for that disorder.  The law is dispositive of the 
issue.  Accordingly, there is no legal merit to the veteran's 
claim of entitlement to a temporary total rating for a period 
of convalescence following the November 1999 surgery.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

III.  Entitlement to an evaluation in excess of 40 percent 
for lumbosacral strain.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected lumbosacral strain.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2001).  Separate diagnostic codes identify the 
various disabilities.  

The service-connected low back disability has been evaluated 
as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295.  Under Diagnostic Code 5292, 
a 40 percent maximum evaluation is warranted where there is 
evidence of severe limitation of motion of the lumbar spine.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5295, a 40 
percent maximum evaluation encompasses situations where there 
is severe lumbosacral strain with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Where there is a question as to which of two evaluations 
should be assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2001).

In December 1999, the veteran filed a claim for increase for 
his service-connected lumbosacral strain.  In support of his 
increased evaluation claim, the veteran submitted private 
treatment records, dating from November 1999 to July 2000.  
These reports reflect that in November 1999, he underwent a 
microdissection, a left L4-5 hemilaminotomy, foraminotomy, 
fasciectectomy, and nerve root decompression, to alleviate a 
recurrent left L4-5 herniated nucleus pulposus and post 
laminectomy syndrome.  The veteran was seen for a surgical 
follow-up in April and May 2000.  When examined in April 
2000, the veteran complained of pain at the lumbosacral 
junction that radiated into the buttocks and leg when he was 
active.  He indicated that it bothered him when he sat and 
stood, and he believed that his "leg" had significant 
weakness.  

Upon examination in April 2000, there was a well-healed scar 
of the cervical and lumbar spine.  Motor sensory examination 
was nonfocal.  The veteran was markedly tender to palpation 
over the lumbosacral junction and in the paraspinous 
musculature.  The veteran had forward flexion to 30 degrees.  
His range of motion was noted to have been quite limited by 
back pain with no straight leg raising signs.  An impression 
of persistent back pain status-post decompression with no 
persistent radiculopathy was entered.  When examined in May 
2000, there was tenderness to palpation in the paraspinous 
muscles, bilaterally, and there was no midline spinal 
tenderness.  A neurological examination revealed that cranial 
nerves II-XII were intact.  Motor strength was +5/5 in the 
upper and lower extremities, bilaterally.  Sensation to light 
touch was intact.  The reflexes were 2+ in the upper and 
lower extremities, bilaterally.  The toes were downgoing.  
The veteran's gait was steady and not antalgic.  A diagnosis 
of back pain was entered.  

A statement, submitted by L. Marsh, II, M.D., dated in July 
2000, reflects that he considered the veteran totally 
disabled from July 1, 2000 to an "undetermined-November 
2000."  In the remarks section, Dr. Marsh listed various 
disorders such as depression, chronic ulcer, and laminectomy.  

The veteran is currently assigned the maximum evaluation for 
his service-connected lumbosacral strain, under the 
provisions of 38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5292 and 5295.  The private treatment records noted herein, 
submitted by the veteran, reflect treatment for a low back 
injury with resulting neurological disability for which 
service connection has not been awarded and not the service-
connected lumbosacral strain.  As indicated in the preceding 
section of the decision, in an October 1997 decision, the 
Board specifically noted that the veteran was not service-
connected for any neurological disability, and that the only 
diagnostic codes potentially applicable to the veteran's 
service connected condition were 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292 and 5295 (i.e., limitation of motion of 
the lumbar spine and lumbosacral strain).

The Board finds that evaluation of the veteran's lumbosacral 
strain under 38 C.F.R. § 4.71a, Diagnostic Code 5285 (2001) 
(residuals of vertebral fracture) and 38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2001)(complete bony fixation 
(ankylosis) of the spine, and DC 5289 (ankylosis of the 
lumbar spine), DC 5292 would not yield a higher evaluation 
than the currently assigned 40 percent evaluation under 
Diagnostic Code 5295.  To that point, the Board notes that 
the medical evidence of record reflects no demonstration or 
diagnosis of vertebral fracture or ankylosis or bony 
fixation.  Finally, because the veteran is not service 
connected for an injury to the lumbar spine with sciatic 
radiculitis and arthritis, status-post hemilaminectomy and 
discectomy at L4-5, 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001) is also not applicable.

In addition, with respect to the veteran's complaints of low 
back pain, the Board notes that the Court has held that 
diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under §§ 4.40 and 
4.45.  See Johnson v. Brown, 9 Vet. App. 7 (1996) and DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, the evidence 
of record shows that in its October 1997 decision, the Board 
specifically addressed matters of functional loss due to 
flare-ups, easy fatigability, incoordination, pain on motion, 
pain on use, and weakness in granting the currently assigned 
maximum 40 percent disability evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292 and 5295.  In any event, as 
the veteran is at the maximum 40 percent rating under 
Diagnostic Codes 5292 and 5295, there is no basis for a 
rating under the provision for 38 C.F.R. §§ 4.40, 4.45.  See 
Johnston v. Brown, 10 Vet. App. 80 (1997).

In reaching this decision, the Board considered the issue of 
whether the veteran's service-connected lumbosacral strain, 
standing alone, presented an exceptional or unusual 
disability picture, as to render impractical the application 
of the regular schedular standards, such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Significantly, however, no evidence has been presented 
showing factors such as marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disability, as to render impractical the 
application of the regular schedular standards.  As noted 
previously, the veteran underwent surgery in November 1999 
for left L4-5 hemilaminotomy, foraminotomy, fasciectectomy 
and nerve root decompression for a recurrent left L4-5 
herniated nucleus pulposus for which service connection has 
not been established.  The Board notes that a private 
physician has determined that the veteran was totally 
incapacitated from July 2000 until an undetermined date in 
November 2000, however, this was apparently the result of 
several non service-connected disorders, such as a chronic 
ulcer, depression and laminectomy.  Therefore, the Board 
concludes that referral to the appropriate officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is not warranted.




ORDER

New and material evidence having not been presented, the 
claim for service connection for residuals of an injury to 
the lumbar spine with sciatic radiculitis and arthritis, 
status-post hemilaminectomy and discectomy at L4-5, to 
include as secondary to service-connected lumbosacral strain 
is not reopened.

A temporary total evaluation under 38 C.F.R. § 4.30 is 
denied.

A rating in excess of 40 percent for lumbosacral strain is 
denied.



		
WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

